                                          Case 5:20-cv-05799-LHK Document 342 Filed 10/20/20 Page 1 of 1




                                   1
                                   2

                                   3
                                   4

                                   5
                                   6
                                   7
                                   8                                  UNITED STATES DISTRICT COURT
                                   9
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                  11     NATIONAL URBAN LEAGUE, et al.,                    Case No. 20-CV-05799-LHK
                                  12                   Plaintiffs,                         ORDER GRANTING JOINT
Northern District of California




                                                                                           STIPULATION RE: DEADLINES
 United States District Court




                                  13             v.                                        RELATED TO SECOND
                                                                                           AMENDED COMPLAINT
                                  14     WILBUR L. ROSS, et al.,

                                  15                   Defendants.

                                  16
                                  17          Pursuant to the parties’ stipulation, ECF No. 341, Plaintiffs shall file any Second Amended

                                  18   Complaint by October 27, 2020, and Defendants shall file any answer or motion to dismiss by

                                  19   November 10, 2020.

                                  20   IT IS SO ORDERED.

                                  21   Dated: October 20, 2020

                                  22                                                  ______________________________________
                                                                                      LUCY H. KOH
                                  23                                                  United States District Judge
                                  24
                                  25
                                  26
                                  27
                                                                                       1
                                  28   Case No. 20-CV-05799-LHK
                                       ORDER GRANTING JOINT STIPULATION RE: DEADLINES RELATED TO SECOND AMENDED
                                       COMPLAINT
